Citation Nr: 0421544	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  95-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected urethral stricture, to include the issue of 
an evaluation in excess of 10 percent for the period from 
February 15, 1995 to July 30, 2001.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to February 
1995.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1995 rating decision in which the RO 
granted service connection for urethral stricture and 
assigned a noncompensable evaluation, effective on February 
15, 1995.  

In a November 1995 Hearing Officer's decision, the disability 
rating assigned for the veteran's urethral stricture was 
increased to 10 percent disabling, effective February 15, 
1995.  

In April 2004, the Board determined that it was necessary to 
undertake additional development with respect to the 
veteran's claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV"). As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, this matter was remanded to the RO in July 2003 
for initial consideration of the additional evidence that had 
been obtained by the Board.  

Thereafter, in an August 2003 rating decision, the RO granted 
an increased rating of 20 percent for the service-connected 
urethral stricture, effective on July 30, 2001.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In a September 2001 letter, the veteran indicated that he 
wished to file a claim of service connection for a right hip 
disability as secondary to a service-connected right knee 
disorder.  As this matter has not yet been adjudicated, it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  For the period beginning on July 30, 2001, the service-
connected urethral stricture has been manifested by urinary 
frequency requiring the veteran to awaken to void three or 
four times per night; but not by marked obstructive 
symptomatology, urinary retention requiring intermittent or 
continuous catheterization, or the use of an appliance or the 
wearing of absorbent materials.  

2.  Prior to July 30, 2001, the service-connected urethral 
stricture has been shown to be manifested by a disability 
picture that more nearly approximates that of urinary 
frequency requiring the veteran to awaken to void up to three 
times per night; but not by marked obstructive 
symptomatology, urinary retention requiring intermittent or 
continuous catheterization, or the use of an appliance or the 
wearing of absorbent materials.  



CONCLUSIONS OF LAW

1.  For the period beginning on July 30, 2001, the criteria 
for the assignment of an evaluation in excess of 20 percent 
for the service-connected urethra stricture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115 
including Diagnostic Code 7518 (2003).

2.  For the period from February 15, 1995 to July 30, 2001, 
the criteria for the assignment of a 20 percent evaluation 
for the service-connected urethra stricture have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.115 including 
Diagnostic Code 7518 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in July 2001 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  In that letter, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim, and 
he was advised of what VA would do to assist him in the 
development of his claim.  

Although this notice letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time of the decision on 
appeal.  

Moreover, the notice provided to the veteran in July 2001, 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and two Supplemental Statements of the Case were provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the veteran underwent VA 
examinations in September 1995, July 2001 and February 2003 
for the purpose of fully evaluating the severity of the 
service-connected disability.  These reports of these 
examinations have been obtained and associated with the 
claims folder.  In addition, the RO also obtained all 
available treatment records that had been identified by the 
veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  


Analysis

The veteran is seeking an increased evaluation for his 
service-connected urethral stricture, which has been 
evaluated as 20 percent disabling under Diagnostic Code 
(DC) 7518 for the period since July 30, 2001, and 10 percent 
disabling under DC 7518 for the period from February 15, 
1995, to July 30, 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under DC 7518, stricture of the urethra is rated as voiding 
dysfunction.  38 C.F.R. § 4.115b, DC 7518.  Voiding 
dysfunction is rated under one of the three subcategories of 
urine leakage, urinary frequency, and obstructive voiding.  
See 38 C.F.R. § 4.115a (2002).  

The rating criteria for urine leakage specify that a 20 
percent rating is warranted where the condition requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent rating is warranted if 
the condition requires the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.  38 C.F.R. § 4.115a.  

The rating criteria for urinary frequency specify that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or an awakening to void 
two times per night.  A 20 percent rating is warranted where 
there is a daytime voiding interval between one and two 
hours, or an awakening to void three to four times per night.  
A 40 percent evaluation is warranted where the daytime 
voiding interval is less than one hour, or there is awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.  

The rating criteria for obstructed voiding specify that a 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  

With respect to the period from February 15, 1995, to July 
30, 2001, the Board concludes that the evidence of record 
during that period more closely approximates the criteria for 
a 20 percent evaluation under DC 7518 based on urinary 
frequency.  

The Board recognizes that, in the report of a September 1995 
VA examination, the evidence indicated that the veteran 
usually experienced nocturia only two times per night.  
However, during an August 1995 hearing at the RO, the veteran 
indicated that he awoke to urinate two to three times per 
night.  

The Board notes that there is no subsequent evidence of 
record addressing the degree of urinary frequency until a 
January 1999 private physical examination in which the 
veteran reported that he was experiencing nocturia two to 
three times per night.  

In light of these findings, the Board finds that the evidence 
of record for the period prior to July 30, 2001, more closely 
approximates the criteria for a 20 percent evaluation under 
DC 7518 for urinary frequency requiring the veteran to awaken 
at least three times per night to void.  

The Board has considered whether an evaluation in excess of 
20 percent is warranted for the period prior to July 30, 2001 
based on urinary frequency.  However, during the August 1995 
hearing, the veteran testified that he urinated no more than 
once every three hours during the day, which would warrant no 
more than a 10 percent evaluation under DC 7518.  

In addition, there is no evidence of record prior to July 30, 
2001, suggesting that the veteran awoke more than three times 
per night to void.  Thus, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 20 percent prior to July 30, 2001.  

The Board has considered whether an evaluation in excess of 
20 percent is warranted for the period prior to July 30, 2001 
based on urinary leakage or obstructed voiding.  However, 
there is no evidence of record prior to July 30, 2001 
suggesting that the veteran required the use of an appliance 
or the wearing of absorbent materials due to urinary leakage.  

Furthermore, although there is evidence of record during that 
period suggesting that the veteran experienced some 
obstructive symptomatology in the form of a weak stream and 
recurring urinary tract infections, such symptomatology would 
warrant no more than a 10 percent rating under DC 7518.  

There is no evidence, however, that the veteran experienced 
urinary retention requiring intermittent or continuing 
catheterization so as to allow for the assignment of a 30 
percent rating based on obstructed voiding.  

In summary, the Board concludes that the evidence of record 
for the period from February 15, 1995, to July 30, 2001, 
presents a disability picture that more closely approximates 
the criteria for a 20 percent evaluation under DC 7518.  

The Board further concludes that the preponderance of the 
credible and probative evidence is against the assignment of 
an evaluation in excess of 20 percent during this period.  

With respect to the period since July 30, 2001, the Board 
found the most probative evidence of record to be the reports 
of VA genitourinary examinations conducted in July 2001 and 
February 2003.  

These examinations establish that the veteran awoke no more 
than three or four times per night to void and do not show 
that he voided more than once per hour during the daytime.  

These examinations are also negative for any suggestion that 
the veteran experienced urinary retention requiring 
intermittent or continuous catheterization or urinary leakage 
requiring the use of an appliance or the wearing of absorbent 
material.  

Therefore, the Board concludes that the preponderance of the 
credible and probative evidence is against granting an 
evaluation in excess of 20 percent on and after July 30, 
2001, under the criteria of DC 7518.  



ORDER

An increased evaluation of 20 percent, but not higher, for 
the service-connected urethral stricture for the period from 
February 15, 1995 to July 30, 2001 is granted, subject to the 
regulations controlling payment of VA monetary benefits.  

An increased evaluation in excess of 20 percent for urethral 
stricture beginning on and after July 30, 2001, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



